 1
 2
 3                           UNITED STATES DISTRICT COURT
 4                        SOUTHERN DISTRICT OF CALIFORNIA
 5
      UNITED STATES OF AMERICA,                         Case No.: 18-CR-3657-JLS
 6
 7
                                                        ORDER EXCLUDING TIME
 8                                                      UNDER THE SPEEDY TRIAL
            v.                                          ACT FROM MARCH 8, 2019
 9                                                      UNTIL JUNE 21, 2019
      BROOKS ALONZO PARKS,
10
11                             Defendant.
12
13
14         Having considered the parties joint motion to exclude time, the Court finds:
15         1.    The one-count Indictment in this case was returned on August 16, 2018.

16 Doc. 1. Defendant Parks was summoned to the Southern District of California and
17 having retained counsel to represent him, made his initial appearance on August 30.
18         2.    This case, which is another in a series of public corruption cases involving

19 the U.S. Navy, is complex and unusual. The defendant was an enlisted member of the
20 United States Navy who is alleged to have taken bribes from a foreign national defense
     contractor, Leonard Francis, over several years. In multiple discovery productions, the
21
     United States has produced significant discovery consisting of dozens of interview
22
     reports, contract documents, and correspondence, which defense counsel needs time to
23
     review and to evaluate in order to defend the case. Based on these considerations, it
24
     would be unreasonable to expect adequate preparation for pretrial proceedings and trial to
25
     be completed within the otherwise applicable time limits.
26
           3.    On September 4, 2018, defendant Parks filed motions to compel discovery
27
     and to preserve evidence. Those motions remain pending. Doc. 8.
28
 1         4.    On September 21, 2018, defendant Parks filed a motion to dismiss the
 2 indictment based on the statute of limitations. Doc. 10. On October 5, 2018, the Court
 3 denied defendant’s motion to dismiss the indictment. Doc. 18.
 4         5.    On December 7, 2018, the parties appeared for a status hearing. At the
 5 request of the defense, citing the complexity of the case, the volume of discovery, and the
 6 need for additional time to review the discovery, the Court set a further status date for
 7 March 8, 2019. By order, time was excluded through March 8, 2019. Doc. 33.
 8      6.     On March 8, 2019, the parties again appeared for a status hearing, which

 9 was continued until June 21, 2019. Doc. 36. At the hearing, for the reasons set forth in
10 court and in this pleading, time was excluded through June 21. Doc. 36. The United
11 States pledged to submit this written order, memorializing the Court’s findings.
12        7.    Based on the foregoing, the Court hereby finds that time from March 8, 2019

13 until June 21, 2019 shall be excluded under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A)
14 on the grounds that the ends of justice served by such a continuance outweigh the best
15 interest of the public and the defendant in a speedy trial.
16        8.     In making this finding, the Court has considered the factors set forth in 18

17 U.S.C. § 3161(h)(7)(B). Based on the complexity of the case as discussed in court and set
18 forth above, the Court finds that the failure to grant such a continuance would result in a
19 miscarriage of justice; that the case is so complex that it is unreasonable to expect adequate
20 preparation for pretrial proceedings and trial within the time limits prescribed by the
21 Speedy Trial Act; and that failure to grant a continuance would deny counsel the reasonable
22 time necessary for effective preparation, taking into account the exercise of due diligence.
23 18 U.S.C. § 3161(h)(7)(B)(i), (ii), (iv).
24       9.    In the alternative, the Court also finds that time from March 8, 2019 until June

25 21, 2019, shall be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(D), based
26 on the pending defense motions, and the need for a continuance to adequately address the
27 issues raised in those motions.
28        WHEREFORE, good cause having been shown, and pursuant to 18 U.S.C.
                                                  2
1 § 3161(h)(7)(A) (in the interests of justice and the complexity of the case) as well as 18
2 U.S.C. § 3161(h)(1)(D) (pending motions), it is hereby ORDERED that the time from
3 March 8, 2019 until June 21, 2019 is excluded from Speedy Trial Act calculations.
4         IT IS SO ORDERED.
5
     Dated: May 24, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
